UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio March 31, 2010 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary9.8% Christian Dior 65,500 6,987,209 McDonald's 160,900 10,735,248 McGraw-Hill 125,100 4,459,815 News, Cl. A 412,136 5,938,880 News, Cl. B 7,700 a 130,977 Target 159,700 8,400,220 Consumer Staples36.6% Altria Group 488,100 10,015,812 Coca-Cola 472,600 25,993,000 Estee Lauder, Cl. A 50,200 a 3,256,474 Nestle, ADR 390,400 19,988,480 PepsiCo 172,900 11,439,064 Philip Morris International 488,100 25,459,296 Procter & Gamble 270,000 17,082,900 SYSCO 78,700 2,321,650 Wal-Mart Stores 96,600 5,370,960 Walgreen 366,300 13,586,067 Whole Foods Market 55,100 a,b 1,991,865 Energy17.4% Chevron 197,900 15,006,757 ConocoPhillips 157,100 8,038,807 Exxon Mobil 306,364 20,520,261 Halliburton 78,700 2,371,231 Occidental Petroleum 110,100 9,307,854 Royal Dutch Shell, ADR 69,500 4,021,270 Total, ADR 94,400 5,477,088 Financial2.6% Bank of America 180,816 3,227,566 HSBC Holdings, ADR 42,708 2,164,868 JPMorgan Chase & Co. 92,300 4,130,425 Health Care11.6% Abbott Laboratories 220,800 11,631,744 Becton Dickinson & Co. 16,000 1,259,680 Johnson & Johnson 274,900 17,923,480 Medtronic 60,200 2,710,806 Merck & Co. 140,200 5,236,470 Novo Nordisk, ADR 6,300 485,856 Roche Holding, ADR 100,700 4,080,364 Industrial3.9% Caterpillar 39,400 2,476,290 Fluor 12,400 576,724 General Dynamics 10,200 787,440 General Electric 344,800 6,275,360 United Technologies 57,600 4,239,936 Information Technology14.6% Apple 54,000 b 12,686,220 Automatic Data Processing 85,400 3,797,738 Cisco Systems 200,100 b 5,208,603 Intel 829,900 18,473,574 Microsoft 261,500 7,654,105 QUALCOMM 70,800 2,972,892 Texas Instruments 148,300 3,628,901 Materials2.8% Freeport-McMoRan Copper & Gold 15,500 1,294,870 Praxair 95,200 7,901,600 Rio Tinto, ADR 4,500 1,065,285 Total Common Stocks (cost $253,733,619) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,964,000) 1,964,000 c Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $920,368) 920,368 c Total Investments (cost $256,617,987) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the portfolio's securities on loan is $893,436 and the total market value of the collateral held by the portfolio is $920,368. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $256,617,987. Net unrealized appreciation on investments was $116,058,363 of which $130,714,026 related to appreciated investment securities and $14,655,663 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 325,521,562 - - Equity Securities - Foreign+ 44,270,420 - - Mutual Funds 2,884,368 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio March 31, 2010 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary12.5% Abercrombie & Fitch, Cl. A 6,460 294,834 Autoliv 8,310 a 428,214 Best Buy 5,700 242,478 Carnival 21,142 822,001 Dick's Sporting Goods 14,780 a 385,906 Home Depot 40,338 1,304,934 Interpublic Group of Cos. 44,490 a 370,157 Johnson Controls 29,490 972,875 Macy's 11,280 245,566 News, Cl. A 115,970 1,671,128 Nordstrom 12,610 b 515,118 Omnicom Group 24,570 953,562 Staples 47,050 1,100,500 Target 16,030 843,178 Tiffany & Co. 8,440 400,816 Time Warner 46,896 1,466,438 Consumer Staples11.6% Clorox 11,970 767,756 Coca-Cola Enterprises 16,690 461,645 Colgate-Palmolive 6,927 590,596 CVS Caremark 25,072 916,632 Dr. Pepper Snapple Group 9,030 317,585 Energizer Holdings 9,350 a 586,806 Estee Lauder, Cl. A 5,930 384,679 Kraft Foods, Cl. A 29,040 878,170 Kroger 19,670 426,052 PepsiCo 45,960 3,040,714 Philip Morris International 29,375 1,532,200 Safeway 20,180 501,675 SUPERVALU 14,770 246,364 Whole Foods Market 12,360 a,b 446,814 Energy9.5% Cameron International 6,940 a 297,448 Chevron 12,340 935,742 ConocoPhillips 40,540 2,074,432 Consol Energy 5,520 235,483 EOG Resources 3,650 339,231 Halliburton 9,560 288,043 Hess 3,860 241,443 Marathon Oil 13,790 436,316 Newfield Exploration 8,240 a 428,892 Noble Energy 3,900 284,700 Occidental Petroleum 33,190 2,805,883 Schlumberger 7,900 501,334 Transocean 3,120 a 269,506 Financial14.7% Aflac 4,430 240,505 American Express 11,520 475,315 Ameriprise Financial 11,690 530,258 Bank of America 101,510 1,811,953 BlackRock 1,930 420,277 Capital One Financial 5,630 233,138 Comerica 6,410 243,836 Fidelity National Financial, Cl. A 27,330 405,031 Franklin Resources 3,350 371,515 Genworth Financial, Cl. A 19,940 a 365,700 Goldman Sachs Group 4,290 732,003 JPMorgan Chase & Co. 60,906 2,725,543 Marsh & McLennan 8,690 212,210 MetLife 18,440 799,190 Morgan Stanley 16,370 479,477 People's United Financial 13,700 214,268 PNC Financial Services Group 5,570 332,529 Prudential Financial 13,200 798,600 State Street 7,830 353,446 T. Rowe Price Group 13,400 736,062 Travelers 7,860 423,968 Wells Fargo & Co. 37,640 1,171,357 Health Care13.3% Alexion Pharmaceuticals 8,670 a 471,388 AmerisourceBergen 33,600 971,712 Amgen 17,120 a 1,023,091 Amylin Pharmaceuticals 12,320 a 277,077 Celgene 8,090 a 501,256 Cerner 5,600 a 476,336 Covidien 8,048 404,653 Edwards Lifesciences 3,060 a 302,573 Express Scripts 6,310 a 642,106 Genzyme 4,900 a 253,967 Gilead Sciences 10,500 a 477,540 Hospira 4,340 a 245,861 Human Genome Sciences 8,220 a 248,244 Johnson & Johnson 4,850 316,220 Merck & Co. 55,900 2,087,865 Pfizer 126,219 2,164,656 Shire, ADR 3,790 249,988 Thermo Fisher Scientific 6,860 a 352,878 Warner Chilcott, Cl. A 13,260 a 338,793 WellPoint 7,430 a 478,343 Zimmer Holdings 7,700 a 455,840 Industrial9.6% Caterpillar 12,280 771,798 Cummins 7,270 450,376 Dover 24,960 1,166,880 Eaton 4,140 313,688 Emerson Electric 5,380 270,829 General Electric 94,800 1,725,360 Norfolk Southern 26,000 1,453,140 Pitney Bowes 9,640 235,698 Raytheon 4,480 255,898 Rockwell Collins 6,680 418,101 Tyco International 12,060 461,295 Union Pacific 8,717 638,956 United Technologies 13,410 987,110 Information Technology21.1% Agilent Technologies 10,630 a 365,566 AOL 11,829 a 299,037 Apple 9,683 a 2,274,827 BMC Software 13,910 a 528,580 Broadcom, Cl. A 12,248 406,389 Cisco Systems 90,310 a 2,350,769 Dolby Laboratories, Cl. A 8,130 a 476,987 EMC 25,460 a 459,298 Equinix 2,420 a 235,563 Google, Cl. A 2,713 a 1,538,298 Hewlett-Packard 38,270 2,034,050 Informatica 14,060 a 377,652 Microsoft 111,677 3,268,786 Oracle 51,500 1,323,035 QUALCOMM 25,590 1,074,524 Research In Motion 4,810 a 355,699 Salesforce.com 5,650 a 420,643 Sybase 11,530 a,b 537,529 Teradata 14,540 a 420,061 Texas Instruments 8,840 216,315 Trimble Navigation 14,400 a 413,568 Tyco Electronics 15,270 419,620 VMware, Cl. A 7,680 a 409,344 Materials3.8% Air Products & Chemicals 2,490 184,135 Celanese, Ser. A 12,130 386,340 CF Industries Holdings 4,350 396,633 Dow Chemical 19,970 590,513 Freeport-McMoRan Copper & Gold 5,807 485,117 Packaging Corp. of America 23,410 576,120 Pactiv 20,880 a 525,758 Steel Dynamics 28,540 498,594 Telecommunication Services2.2% AT & T 33,970 877,785 Vodafone Group, ADR 41,100 957,219 Windstream 21,940 238,927 Utilities1.6% Entergy 9,710 789,908 Questar 16,240 701,568 Total Common Stocks (cost $80,155,911) Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $438,470) 438,470 c Total Investments (cost $80,594,381) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the portfolio's securities on loan is $426,842 and the total market value of the collateral held by the portfolio is $438,470. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $80,594,381. Net unrealized appreciation on investments was $15,478,389 of which $16,043,315 related to appreciated investment securities and $564,926 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 93,643,180 - - Equity Securities - Foreign+ 1,991,120 - - Mutual Funds 438,470 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio March 31, 2010 (Unaudited) Common Stocks97.6% Shares Value ($) Australia5.2% AMP 105,692 607,147 Newcrest Mining 28,259 851,084 QBE Insurance Group 31,496 602,035 Santos 42,775 575,441 White Energy 183,992 a 435,608 Brazil4.1% Banco Santander Brasil, ADR 46,608 579,337 Hypermarcas 44,838 a 548,388 Natura Cosmeticos 25,423 516,080 Rossi Residencial 42,138 293,581 Tele Norte Leste Participacoes, ADR 26,084 460,643 Canada1.6% Barrick Gold 8,091 310,448 Potash Corporation of Saskatchewan 5,158 615,923 Chile.3% Banco Santander Chile, ADR 2,908 China1.9% China Shenhua Energy, Cl. H 95,600 413,096 Sands China 429,200 682,143 France6.5% Air Liquide 3,946 473,703 Alstom 11,460 714,644 BNP Paribas 9,083 697,560 L'Oreal 4,627 486,586 Thales 14,088 565,514 Total 14,972 869,144 Germany4.6% Bayer 12,957 876,424 Bilfinger Berger 6,556 437,388 Deutsche Telekom 58,617 794,486 Fresenius Medical Care & Co. 10,771 607,740 Greece.8% EFG Eurobank Ergasias 51,766 a Hong Kong3.2% Belle International Holdings 385,000 517,680 Huabao International Holdings 305,000 366,507 Jardine Matheson Holdings 20,000 666,000 New World Development 157,000 307,357 Japan26.1% Asahi Breweries 24,100 451,891 Canon 16,200 750,305 Fuji Machine Manufacturing 40,500 728,212 Honda Motor 19,000 670,660 INPEX 90 660,392 JFE Holdings 18,700 753,081 KDDI 60 310,621 Lawson 14,900 635,908 Mitsubishi 30,000 786,180 Nintendo 3,000 1,004,386 Nissan Motor 93,700 a 802,799 Nomura Holdings 194,800 1,435,632 Panasonic 40,000 611,830 Sankyo 7,100 351,241 Santen Pharmaceutical 16,000 480,223 Secom 9,700 424,356 Sony 18,300 700,759 Sumitomo Mitsui Financial Group 33,900 1,120,451 Toshiba 150,000 a 774,949 Towa Pharmaceutical 10,700 544,786 Toyota Motor 34,200 1,369,975 Luxembourg2.7% ArcelorMittal 16,442 a 721,522 Millicom International Cellular, SDR 9,733 870,775 Netherlands.9% Koninklijke Ahold 40,374 Poland.6% Telekomunikacja Polska 61,375 Singapore1.2% DBS Group Holdings 66,500 South Africa1.3% Gold Fields 62,094 Spain.7% Acciona 3,743 Switzerland14.7% ABB 40,495 a 884,484 Actelion 10,165 462,457 Bank Sarasin & Cie, Cl. B 12,857 533,473 Lonza Group 3,605 294,035 Nestle 31,204 1,598,080 Novartis 22,729 1,227,633 Roche Holding 10,658 1,728,488 Syngenta 1,346 373,775 UBS 56,279 a 914,854 Zurich Financial Services 2,545 652,422 Thailand1.8% Bangkok Bank 113,700 483,493 Bank of Ayudhya 876,100 574,403 United Kingdom19.4% Anglo American 26,232 a 1,144,052 BAE Systems 117,737 663,385 BG Group 40,525 701,368 BowLeven 196,426 a 370,359 British American Tobacco 24,235 835,379 Bunzl 39,996 437,602 Cable & Wireless Communications 503,733 423,103 Cable & Wireless Worldwide 490,645 a 684,988 Carnival 18,551 761,487 Centrica 109,727 489,374 GlaxoSmithKline 46,638 895,633 HSBC Holdings 61,605 624,482 ICAP 83,548 473,918 Premier Oil 25,042 a 469,314 Smith & Nephew 44,534 443,664 Standard Chartered 13,141 358,447 Tesco 50,447 333,351 Vodafone Group 569,447 1,313,484 Total Common Stocks (cost $50,815,442) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $500,000) 500,000 b Total Investments (cost $51,315,442) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% ADR - American Depository Receipts SDR- Swedish Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Financial 19.2 Consumer Goods 16.8 Industrial 12.7 Materials 13.7 Health Care 10.9 Telecommunications 8.9 Oil & Gas 6.2 Consumer Services 6.5 Technology 1.9 Money Market Investment 0.9 Utilities 0.8  Based on net assets. See notes to financial statements. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $51,315,442. Net unrealized appreciation on investments was $6,609,369 of which $7,884,949 related to appreciated investment securities and $1,275,580 related to depreciated investment securities. At March 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign Appreciation Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Cost ($) Value ($) at 3/31/2010 ($) Buys: Euro, Expiring 4/6/2010 20,993 28,269 28,354 85 Euro, Expiring 9/15/2010 1,782,142 2,430,793 2,406,908 (23,885) South Korean Won, Expiring 7/15/2010 1,029,880,000 906,644 906,550 (94) Singapore Dollars, Expiring 4/15/2010 827,399 594,495 591,401 (3,094) Sells: Proceeds($) Australian Dollars, Expiring 4/7/2010 20,787 19,033 19,075 (42) British Pounds, Expiring 4/1/2010 12,219 18,494 18,542 (48) British Pounds, Expiring 4/15/2010 376,000 594,495 570,526 23,969 Japanese Yen, Expiring 4/1/2010 335,544 3,627 3,589 38 Japanese Yen, Expiring 4/5/2010 53,547,635 576,221 572,763 3,458 Japanese Yen, Expiring 7/15/2010 83,539,909 906,644 894,177 12,467 Japanese Yen, Expiring 9/15/2010 219,610,000 2,430,793 2,351,967 78,826 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 57,424,811 - - Mutual Funds 500,000 - - Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - 118,843 - Liabilities ($) Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - (27,163) - + See Statement of Investments for country and industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
